Citation Nr: 1802389	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied, in pertinent part, the Veteran's claim of service connection for tinnitus.  The Veteran disagreed with this decision in October 2014.  He perfected a timely appeal in April 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was exposed to significant acoustic trauma while on active service.

2.  The record evidence reasonably supports finding that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to significant acoustic trauma while working in an airman rating assignment, as a member of a U.S. Navy shore patrol, and as a personnel officer in close proximity to the flight line at U.S. Naval Air Station, Atsugi, Japan, while on active service.  He also contends that this in-service exposure to significant acoustic trauma caused or contributed to his current tinnitus.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  As noted above, the Veteran contends that he was exposed to significant in-service acoustic trauma while working in an airman rating assignment, as a member of a U.S. Navy shore patrol, and as a personnel officer in close proximity to the flight line at U.S. Naval Air Station, Atsugi, Japan, which caused or contributed to his current tinnitus.  The Veteran's available service personnel records show that he served in an airman rating assignment and as a personnel officer at U.S. Naval Air Station, Atsugi, Japan, while on active service.  His DD Form 214 shows that his last duty assignment and major command was U.S. Naval Air Station, Atsugi, Japan, and his military occupational specialty (MOS) was personnel officer.  As the AOJ noted in the currently appealed rating decision, VA has conceded the Veteran's in-service exposure to significant acoustic trauma.  The Board agrees, finding it reasonable to conclude that the Veteran had in-service exposure to significant acoustic trauma.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The medical evidence shows that the Veteran currently experiences tinnitus which he attributes to his conceded in-service exposure to significant acoustic trauma.  The Board notes initially that, although the Veteran's service treatment records show no complaints of or treatment for tinnitus during active service, including while he worked at U.S. Naval Air Station, Atsugi, Japan, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   

The post-service evidence shows that, on VA outpatient treatment in January 2012, the Veteran reported the onset of constant bilateral tinnitus "which fluctuates" several years after active service.

In statements on a VA Form 21-4138 attached to his original service connection claim for tinnitus, date-stamped as received by the AOJ in March 2014, the Veteran contended that he experienced noise trauma and ringing in his ears while on active service.  He also stated that ringing in his ears had been present since 1962.  He stated further that he had worked in close proximity to the flight line at U.S. Naval Air Station, Atsugi, Japan, during active service.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in September 2014, the Veteran reported the onset of constant bilateral tinnitus in 1962 while on active service.  The VA examiner concluded that she could not provide an opinion concerning the nature and etiology of the Veteran's tinnitus without resorting to speculation because of an inconsistent statement noted on VA outpatient treatment in January 2012 when he reported that his tinnitus began several years after active service.  This examiner also found the Veteran's reported in-service exposure to significant acoustic trauma credible enough to support finding an etiological relationship between his bilateral hearing loss and active service.  In an addendum to this examination report, the VA examiner stated that she could not provide an opinion as to whether the Veteran's tinnitus was related to his bilateral hearing loss without resorting to mere speculation due to "conflicting information on the time frame of tinnitus onset."  

The Board acknowledges that the September 2014 VA examiner stated that she could not provide an opinion concerning the etiology of the Veteran's tinnitus without resorting to mere speculation.  The Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board again observes that, although the September 2014 VA examiner found the Veteran's reported in-service exposure to acoustic trauma persuasive support for finding that his current bilateral hearing loss is related to active service, the same reported history was insufficient to support finding that his current tinnitus was related to active service.  The September 2014 VA examiner did not explain this apparent discrepancy in the examination report in evaluating the impact of the Veteran's reported in-service exposure to acoustic trauma.  In any event, having reviewed the September 2014 VA examiner's opinion concerning the etiology of the Veteran's current tinnitus, the Board finds that it amounts to non-evidence neither for nor against the currently appealed claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing adequacy of medical opinion evidence).

In statements on his October 2014 notice of disagreement, the Veteran asserted that he always had reported that his tinnitus began during active service and not several years after service.  He essentially disputed the January 2012 VA clinician's report that his tinnitus began several years after service separation.  He also stated that he initially noticed ringing in his ears while working on shore patrol and being "regularly exposed to intense noise from incoming and outgoing aircraft" during active service.

The Veteran has contended that he incurred bilateral hearing loss and tinnitus due to in-service exposure to significant acoustic trauma while working in an airman rating assignment, as a member of a U.S. Navy shore patrol, and as a personnel officer in close proximity to the flight line at U.S. Naval Air Station, Atsugi, Japan, while on active service.  VA already has conceded that the Veteran was exposed to significant in-service acoustic trauma.  He currently experiences tinnitus.  He has reported consistently and credibly that this disability began in service and continued since service separation.  The Board has found the only medical opinion of record provided in September 2014 concerning the etiology of the Veteran's current tinnitus to be non-evidence (as discussed above).  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


